DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	As per Applicant’s instruction as filed on 09/09/22, claim 1 has been amended, and claims 14-23 have been withdrawn.

     	Response to Remarks
3.	Applicant’s remarks with respect to currently amended claims as filed on 09/09/22 have been carefully considered/reviewed, but are moot in view of the following new ground(s) of rejection incorporating newly cited prior art references (Yamamoto et al (2011/0128138 A1); Ishikawa et al (9,739,628 B2)).

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

5.	The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-5, 7-9, 11, and 13 are rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Yamamoto et al (2011/0128138 A1) in view of Kupersmit (5,734,337) and McBean, Sr. (5,365,462).
Regarding claim 1, Yamamoto et al discloses a traffic enforcement system device comprising:
a transceiver (12) that transmits an electromagnetic signal at a moving target vehicle and receives a return electromagnetic signal therefrom (Fig. 2; para. [0041]);
a detection module that determines one or more of a distance to a moving target vehicle, a speed of the moving target vehicle, and target data for the moving target vehicle from the transmitted and return electromagnetic signal (para. [0041]);
a display device (Fig. 2, 13); and
a control module (implicit) that displays the target data (speed, distance, highlighted moving image, a road map and a route) on the display device (13) (paras. [0035], [0042], [0076-0079]).
Yamamoto et al does not seem to particularly disclose the control module (implicit) that stores a certification date corresponding to a certification of said traffic enforcement system device in a memory.
However, Kupersmit teaches vehicle speed monitoring system comprising storing a (calibration) certification data corresponding to a certification of a traffic enforcement system in a memory (storage device), in order to compensate for inaccuracies due to the position of the camera, so that calibration certificates can be used as evidence in court to convict a violator (abs.; Fig. 1; col. 1, lines 38-43; col. 2, lines 40-67; col. 3, lines 29-49 and 63-67; col. 4, lines 42-55; col. 14, lines 50-67; col. 15, lines 1-35). 
Furthermore, McBean, Sr. teaches multiple sensor modules for providing calibration date information comprising: 
storing a calibration date and a calibration data corresponding to a sensor device in a memory, thereby warning an user if the sensor module is due for calibration (abs.; col. 3, lines 1-20 and 43-68; col. 1, lines 11-18; col. 2, lines 61-68). 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing a method for operating a traffic enforcement system device as taught by Yamamoto et al to incorporate/combine Kupersmit and McBean Sr’s teachings as above so that the control module stores the certification date corresponding to the certification of Yamamoto  et al’s traffic enforcement system device in the memory, thereby warning an user, such as traffic Officer, if the sensor module is due for calibration, and using calibration certificates as an evidence in a court of law to convict a violator, such as a traffic offender.  
Regarding claim 2, McBean Sr. teaches storing an expiration date of a calibration, thereby warning an user if a sensor module is due for calibration (col. 3, lines 43-68). 
Kupersmit teaches storing the calibration certification data corresponding to the certification of a traffic enforcement system in the memory as discussed above.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the traffic enforcement system device as taught by Yamamoto et al to incorporate/combine Kupersmit and McBean Sr’s teachings as above so that the expiration date of Kupersmit’s certification is stored in the memory for substantially the same reasons/motivations as discussed above.
Regarding claim 3, McBean Sr. teaches, wherein a time period before the expiration date is stored in the memory, and wherein an indication is displayed on a measuring meter device during the time period (col. 2, lines 19-22).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the traffic enforcement system device as taught by Yamamoto et al to further incorporate/combine McBean Sr’s teaching as above so that the time period before the expiration date is stored in the memory, and wherein an indicia is displayed on Yamamoto et al’s display device during the time period for substantially the same reason(s)/motivation as discussed above.
Regarding claim 4, McBean, Sr. teaches wherein an indication is displayed on an measuring meter after said expiration date is reached (col. 2, lines 19-22).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the traffic enforcement system device as taught by Yamamoto et al to further incorporate/combine McBean Sr’s teaching as above so that the indication is displayed on Yamamoto et al’s display device after the expiration date is reached for substantially the same reasons/motivation as discussed above.
Regarding claim 5, McBean, Sr. teaches wherein a sensor module would be disabled after said expiration date is reached (col. 13, lines 22-36).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the traffic enforcement system device as taught by Yamamoto et al to further incorporate/combine McBean Sr’s teaching as above so that Yamamoto et al’s traffic enforcement system is disabled after the expiration date is reached for substantially the same reasons/motivation as discussed above.
Regarding claim 7, Yamamoto discloses the detection module that determines one or more of a distance to a moving target vehicle as discussed above.
Furthermore, Yamamoto discloses transmitting the electromagnetic signal at the target vehicle and receiving the return electromagnetic signal therefrom (para. [0041]).
Regarding claim 8, Yamamoto discloses, wherein the electromagnetic signal is the laser signal (para. [0041]).
Furthermore, Kupersmit teaches vehicle speed monitoring system comprising using a laser device (inherently includes laser signal) to bounce signals off a moving vehicle to estimate vehicle speed (col. 1, lines 20-37). 
Regarding claim 9, Kupersmit teaches vehicle speed monitoring system comprising using a microwave device (inherently includes microwave signal) to bounce signals off a moving vehicle to estimate vehicle speed (col. 1, lines 20-37). 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the traffic enforcement system device as taught by Yamamoto et al to incorporate/combine Kupersmit’s teaching as above so that the electromagnetic signal is the microwave signal so as to estimate the moving vehicle speed.
Regarding claim 11, Yamamoto discloses, wherein the target data includes the speed of the target vehicle (paras. [0035], [0042], [0076-0079]).
Regarding claim 13, Yamamoto discloses the target data of the target vehicle as discussed above.
Furthermore, Yamamoto teaches acquiring vehicle information including a running speed, a running direction, and a running (geographic) position of the vehicle, and further acquires the running position of the vehicle through information received from the GPS receiver, and an absolute speed of the vehicle through information from the speed sensor, in order to  achieve cost reduction of the on-vehicle device and allowing a driver to reliably recognize the presence of a detected moving object while preventing detection omission of a moving object approaching an own vehicle from a blind corner for the driver (paras. [0043-0044], [0003[).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the traffic enforcement system device as taught by Yamamoto et al to easily realize/recognize the target data including a geographic position of the target vehicle, in order to achieve cost reduction of the on-vehicle device and allow a driver to reliably recognize the presence of a detected moving object while preventing detection omission of a moving object approaching an own vehicle from a blind corner for the driver.
7.	Claims 6 and 10 are rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Yamamoto et al (2011/0128138 A1), Kupersmit (5,734,337), and McBean Sr. (5,365,462)
as applied to claims 2 and 1 above, respectively, and further in view of Ishikawa et al (9,739,628 B2).
Regarding claim 6, Yamamoto et al discloses the detection module determining one or more of the distance to the moving target vehicle, the speed of the moving target vehicle, and target data for the moving target vehicle as discussed above.
Yamamoto does not seem to particularly discloses, wherein the detection module periodically redetermines one or more of the distance to the moving target vehicle, the speed of the moving target vehicle, and target data for the moving target vehicle.
However, Ishikawa et al teaches intersection guiding system comprising:
a display control module/section (21c), camera (44), and vehicle speed sensor (42) 
(Fig. 1); and
a memory storing a program, and a CPU that, when executing the program, acquires information on a path of a vehicle, acquires a travel direction of the vehicle at a guide intersection ahead of the vehicle on the basis of the information on the path determines whether the monitored distance from the vehicle, to the guide intersection has become shorter by a first redetermined distance, and causes the display to display the connection line image as superimposed on the forward scene such that a length of the connection line image becomes progressively shorter by a second predetermined distance each time the monitored distance from the vehicle the guide intersection becomes shorter by the first redetermined distance, in order to easily allow and recognize the degree of approach to a guide intersection using an image that connects between an image of the guide intersection and a guide image that represents the travel direction at the guide intersection (abs.; see Ishikawa et al’s claim 1; col. 1, lines 47-52). 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the traffic enforcement system device as taught by Yamamoto et al to incorporate/combine Ishikawa et al’s teachings as above so that the detection module periodically redetermines one or more of the distance to the moving target vehicle, the speed of the moving target vehicle, and target data for the moving target vehicle, in order to easily allow and recognize the degree of approach to a guide intersection using an image that connects between an image of the guide intersection and a guide image that represents the travel direction at the guide intersection.
Regarding claim 10, the combination of Yamamoto et al, Kupersmit, and McBean Sr et al does not seem to particularly disclose, wherein the one or more of the distance to the moving target vehicle and the target data is redetermined continuously.
However, Ishikawa et al teaches intersection guiding system comprising:
a display control module/section (21c), camera (44), and vehicle speed sensor (42) 
(Fig. 1); and
a memory storing a program, and a CPU that, when executing the program, acquires information on a path of a vehicle, acquires a travel direction of the vehicle at a guide intersection ahead of the vehicle on the basis of the information on the path determines whether the monitored distance from the vehicle, to the guide intersection has become shorter by a first redetermined distance, and causes the display to display the connection line image as superimposed on the forward scene such that a length of the connection line image becomes progressively shorter by a second predetermined distance each time the monitored distance from the vehicle the guide intersection becomes shorter by the first redetermined distance, in order to easily allow and recognize the degree of approach to a guide intersection using an image that connects between an image of the guide intersection and a guide image that represents the travel direction at the guide intersection (abs.; see Ishikawa et al’s claim 1; col. 1, lines 47-52). 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the traffic enforcement system device as taught by Yamamoto et al to incorporate/combine Ishikawa et al’s teachings as above so that the one or more of the distance to the moving target vehicle and the target data is redetermined continuously, in order to easily allow and recognize the degree of approach to a guide intersection using an image that connects between an image of the guide intersection and a guide image that represents the travel direction at the guide intersection.

8.	Claim 12 is rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over Yamamoto et al (2011/0128138 A1), Kupersmit (5,734,337), and McBean Sr. (5,365,462)
as applied to claim 1 above, and further in view of Taylor et al (2012/0140080 A1).                       
Regarding claim 12, the combination of Yamamoto et al, Kupersmit, and McBean Sr et al does not seem to particularly disclose, wherein the target data includes a compass heading of said target vehicle.

However, Taylor et al teaches vehicular video display system comprising information displays which include information relating to vehicle such as time, temperature, and compass headings for a vehicle direction, thereby providing vehicle information to a driver or occupants of the vehicle (para. [0049]). 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the traffic enforcement system device as taught by Yamamoto et al to incorporate/combine Taylor et al’s teaching as above so that the target data includes the compass heading of the target vehicle, thereby providing an useful vehicle information to an operator of the traffic enforcement system device. 

Conclusion
9.	The prior art made of record is considered pertinent to Applicant's disclosure.
A) 	Stettner (2002/0117340 A1), Laser radar based on collision avoidance system for stationary or moving vehicle, automobiles, boats, and aircraft.

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

12.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.`

13.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



















/SHAWN S AN/Primary Examiner, Art Unit 2483